Citation Nr: 0201070	
Decision Date: 01/31/02    Archive Date: 02/05/02

DOCKET NO.  98-03 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
or back injury.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The appellant served in the National Guard from 1975 until 
his retirement in 1985.  He had several periods of active 
duty for training (ACDUTRA) during his service.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In August 1999, the Board remanded this case for further 
development.  The development has been completed and the case 
has returned for appellate review.  As requested, the RO 
scheduled two personal hearings and notified the appellant at 
his most recent address.  The appellant, however, failed to 
appear for both without providing good cause.  Therefore, the 
Board, finding that the appellant has waived his request for 
hearing, will address the issues on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained by the RO.  

2.  The competent evidence of record does not provide a 
medical nexus causally linking residuals of a neck or back 
injury to an incident during service.

3.  The appellant does not have hearing loss in the right ear 
for VA purposes.

4.  The competent evidence of record does not provide a 
medical nexus linking the etiology of the appellant's left 
ear hearing loss to an incident during service.



CONCLUSIONS OF LAW

1.  Residuals of a neck or back injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural background

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001) 
(VCAA).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5103A; see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
this law were also recently promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim.  Such assistance includes identifying 
and obtaining evidence relevant to the claim, and affording 
the veteran a VA rating examination unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  See 38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R § 
3.102).

The Board has reviewed the appellant's claims in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the appellant's claim was filed, a substantial body of 
lay and medical evidence was developed with respect to his 
claims.  The RO's statement and supplemental statements of 
the case clarified what evidence would be required to 
establish service connection for residuals of a neck or back 
injury and for bilateral hearing loss.  The appellant 
responded to the RO's communications with additional evidence 
and argument, curing (or rendering harmless) any earlier 
notification omissions that the RO may have made.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VA O.G.C. 
Prec. 16-92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the 
appellant has raised an argument or asserted the 
applicability of a law or [Court] analysis, it is unlikely 
that the appellant could be prejudiced if the Board proceeds 
to decision on the matter raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R § 3.102).  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the appellant will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

Legal background

The Board notes that some of the appellant's ACDUTRA service 
medical records appear to have been lost.  The Board notes 
that the appellant stated in November 1997 that he attempted 
to obtain his service medical records and was told that some 
of his records may have been destroyed by a "flood" in St. 
Louis, Missouri.  However, he was able to obtain some records 
from the Alabama State Military Department of Adjutant 
General.  Under such circumstances, there is a heightened 
duty to search for medical information from alternative 
sources in order to reconstruct the service medical records.  
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  The Board is also 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
Attempts to locate the missing records have been 
unsuccessful.  Pursuant to the Board's August 1999 Remand the 
RO requested the records from the National Personnel Records 
Center (NPRC) in October 1999.  The NPRC indicated that it 
did not have the appellant's records.  Nevertheless, the NPRC 
forwarded the RO's request to the State of Alabama.  As a 
result, the Alabama State Military Department forwarded 
certified copies of the appellant's service medical and 
personnel records spanning his service in the Alabama 
National Guard.  These records show that he served in the 
National Guard from September 1975 to September 1985.  In May 
2001, the NPRC reported that it did not have any records 
relating to the appellant.  There is no indication that he 
served on active duty at any time, other than in the National 
Guard for ACDUTRA.  

In June 2001, the RO issued a supplemental statement of the 
case to the appellant, thereby notifying him that it had 
acquired the veteran's National Guard records.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  In accordance with 
Hayre, the appellant was provided notice and given the 
opportunity to respond by independently attempting to obtain 
service medical records; and/or submitting alternative 
evidence.  Thus, the claim may be considered on the basis of 
the available record.

As noted above, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The Board is not 
aware of any additional relevant evidence that is available 
in connection with this issue on appeal.  Therefore, no 
further assistance to the appellant regarding the development 
of evidence is required.  See VCAA.

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   Active military service is defined, 
in part, as active duty and any period of active duty for 
training (ACDUTRA) during which an individual is disabled or 
dies from a disease or injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24) (West 1991).  Neither 
the presumption of soundness on entrance into service, nor 
the statutory presumption of service incurrence of certain 
chronic disorders manifested to a compensable degree within 
the year after service, applies when service is ACDUTRA.  See 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).

In evaluating the evidence of record, the Board notes that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses. (to be 
codified as amended at 38 C.F.R § 3.159(a)(1)).

Whereas, competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person. (to be codified as amended at 
38 C.F.R. § 3.159(a)(2)).

The appellant filed a claim in August 1996 for service 
connection for residuals of a neck or back injury and for 
bilateral hearing loss that he incurred as a result of his 
service in the National Guard.  He essentially contends that 
he injured his back some time between 1978 and 1980 when he 
fell from a telephone pole during ACDUTRA training.  He also 
contends that he was exposed to acoustic trauma during 
ACDUTRA service and then developed bilateral hearing loss.

After careful review of the evidence of record, the Board 
concludes that entitlement to service connection for 
residuals of a neck or back injury and for bilateral hearing 
loss is not warranted because the preponderance of the 
evidence is against the appellant's claims.  

Service connection for residuals of a neck or back injury

With respect to the appellant's claim for residuals of a neck 
or back injury, the service medical records from 1975 to 1985 
are negative for complaints, treatment, or diagnoses of a 
neck or back disorder.  For example, according to the 
periodic examinations provided by the National Guard dated 
during the appellant's ten years of service, his back and 
neck were noted to be normal by the examining physicians.  
This was the case in the November 1984 (re)enlistment 
examination report, which is the most recent examination 
report in the appellant's service medical records.

Furthermore, the appellant indicated on the service Reports 
of Medical History, including the November 1984 
(re)enlistment examination report, which are associated with 
the service examination reports, that he had had no neck or 
back complaints.  Therefore, the Board finds that the 
appellant did not sustain an injury to his neck or back 
during his ACDUTRA service.  The service medical evidence 
clearly indicates that his back and neck were diagnosed as 
normal in every service examination report of record.  The 
Board finds this medical evidence compelling because there is 
no medical evidence that contradicts it.

The Board has considered the evidence of record that favors 
the appellant's claim for service connection for residuals of 
a neck or back injury, which essentially is comprised of the 
appellant's testimony before a hearing officer at the RO and 
written statements provided by him and his military buddies.  
The appellant and his buddies essentially contend that he 
injured his back when he fell from a telephone pole some time 
during ACDUTRA between 1978 and 1980, which resulted in his 
current back and neck disorder.  Although the Board does not 
dispute that the appellant may have fallen from a telephone 
pole at some point during ACDUTRA, nevertheless, there is no 
medical evidence of record that indicates that he veteran 
sustained a chronic injury to his neck or back during that 
time period.  (Where the appellant's testimony conflicts with 
his service medical records, the Board is justified in 
rejecting doctors' opinions based on history related by an 
appellant.  See Owens v. Brown, 7 Vet. App. 429 (1995)).

To reiterate, the appellant's service medical records clearly 
show that his back and neck were noted to be normal by 
various service examiners, specifically including those 
examination reports dated after the appellant's accident some 
time between 1978 and 1980.  Moreover, in his own words 
during service, the appellant repeatedly indicated on the 
service Reports of Medical History that his health was 
essentially excellent, to include his back and neck.  
Therefore, the Board finds that the appellant's statements 
with respect to a neck or back injury in service lack 
probative weight.

The Board has also considered the appellant's post-service 
medical evidence of record.  For example, according to an 
August 1985 private outpatient treatment record, the 
appellant indicated that he had been working on a house and 
had strained his low back.  The examiner noted that the 
appellant experienced pain directly over L4-5.  While this 
evidence shows that the appellant experienced back pain while 
he was technically still with the National Guard (according 
to his service records he retired from the National Guard in 
September 1985) the doctor clearly noted that the appellant 
reported that injury was caused by working on a house.  In 
other words, the injury was not sustained during ACDUTRA.  In 
addition, the appellant has maintained throughout his claim 
that he injured his back when he fell from a telephone pole 
some time between 1978 and 1980 while on ACDUTRA; he has not 
contended that he injured his neck or back in August 1985.  

Furthermore, according to a November 1986 private outpatient 
note, the appellant had vague pain in the mid-lumbar 
paraspinal muscles for two weeks.  Thus, this evidence does 
not show that he had been previously diagnosed with a chronic 
neck or back injury.  Instead, it indicates that he had back 
pain only for two weeks prior.  Also, this post-service 
medical evidence does not medically link a chronic neck or 
back disorder to his ACDUTRA service.  

While subsequent post-service medical evidence indicates that 
the appellant developed back and neck disorders, there is no 
medical nexus evidence that links these disorders to an 
incident during his ACDUTRA service.  In any event, as 
explained earlier, the appellant's service medical records 
from ACDUTRA are negative for residuals of a neck or back 
injury.

Accordingly, the Board finds that this favorable evidence is 
outweighed by the unfavorable evidence.  The appellant's 
service medical records are negative for residuals of a neck 
or back injury.  It is important to note that, as lay people 
untrained in the fields of medicine and/or science, the 
veteran and his buddies are not competent to render medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, although the appellant asserts that 
entitlement to service connection is warranted for residuals 
of a neck or back injury due to a fall during ACDUTRA, the 
preponderance of the evidence of record is against the claim, 
because there is no medical evidence that shows residuals of 
a back or neck injury during ACDUTRA.  In fact, the service 
medical records directly contradict the appellant's 
contentions.  Therefore, the service medical evidence 
outweighs the appellant's lay evidence and the claim must be 
denied.




Bilateral hearing loss

The appellant generally contends that he has developed 
bilateral hearing loss as a result of exposure to acoustic 
trauma during his ACDUTRA service. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when: 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2001).

With respect to the appellant's claim for bilateral hearing 
loss, the service medical records from 1975 to 1985 are 
negative for complaints, treatment, or diagnoses of bilateral 
hearing loss.  For example, according to the periodic 
examinations provided by the National Guard dated during the 
appellant's ten years of service, his bilateral hearing was 
noted to be normal by the examining physicians.  His November 
1984 service reenlistment examination report indicates that 
his hearing was determined to be normal, 15/15 bilaterally. 
The appellant indicated on the November 1984 Report of 
Medical History that he did not complain of hearing loss.  
Therefore, there is no competent medical evidence that 
establishes the onset of bilateral hearing loss during the 
appellant's ACDUTRA service.  

Furthermore, the post-service medical evidence fails to 
provide a medical nexus linking any current hearing loss to 
an event during service.  For example, the appellant has 
submitted two audiogram reports from his private audiologist.  
The November 1996 and June 1997 audiogram reports 
cumulatively show that his hearing was tested in July 1985, 
June 1995, June 1996 and June 1997.  According to these 
results, the appellant fails to meet the criteria for 
bilateral hearing loss for VA purposes as described in 
38 C.F.R. § 3.385 in July 1985 and June 1996 because the 
auditory thresholds in the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are not 40 decibels or greater.  Moreover, the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are not 26 decibels or 
greater.

According to the June 1995 and June 1997 audiogram reports, 
the appellant met the criteria for hearing loss for VA 
purposes in his left ear but not his right.  In June 1995 he 
tested 40 decibels at 3000 Hertz in his left ear and in June 
1997 he averaged 27 decibels in his left ear at the 500, 
1000, 2000, 3000, and 4000 Hertz levels.  Therefore, he met 
the criteria under 38 C.F.R. § 3.385 in his left ear, but not 
his right.  

Accordingly, given that the medical evidence of record 
indicates that the appellant does not have hearing loss 
pursuant to 38 C.F.R. § 3.385 in his right ear the Board must 
find that entitlement to service connection for right ear 
hearing loss is denied.

Although the appellant met the criteria for hearing loss in 
his left ear on two separate occasions in June 1995 and June 
1997, the Board notes that there is no medical nexus opinion 
that links this left ear hearing loss diagnosed over ten 
years after service in the National Guard to an event during 
service.  Furthermore, as noted previously, there is no 
evidence in the veteran's ACDUTRA service records that the 
appellant was treated for or complained of hearing loss.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
left ear hearing loss.

Although the appellant has not been tested for the Maryland 
CNC Test pursuant to 38 C.F.R. § 3.385, the Board finds that 
remanding this case for an audiometric examination is not 
necessary.  Given that there is no evidence of exposure to 
acoustic trauma during the appellant's ACDUTRA service, given 
that his ACDUTRA service records indicate that his hearing 
was determined to be normal on his periodic reenlistment 
examination reports, and given that there is no competent 
medical nexus evidence linking any current hearing loss to an 
incident in service, the Board finds that further development 
of this case is not necessary because there is no reasonable 
possibility that any assistance VA would provide to the 
appellant would substantiate the claim.  38 C.F.R. § 3.159.  

The Board has considered the evidence of record that favors 
the appellant's claim for service connection for bilateral 
hearing loss, which essentially is comprised of the written 
statements provided by the appellant.  The Board remanded 
this case in August 1999 to allow the appellant an 
opportunity to request a personal hearing, and he failed to 
appear on two occasions without providing good cause for his 
absence.  Therefore, the Board must decide this issue without 
the appellant's testimony at a personal hearing.  

The Board finds that the evidence favorable to the claim is 
outweighed by the unfavorable evidence discussed above.  It 
is important to note again that, as a lay person untrained in 
the fields of medicine and/or science, the appellant is not 
competent to render medical opinions.  See Espiritu at 494-95 
(1992).  Therefore, although the appellant asserts that 
entitlement to service connection is warranted for bilateral 
hearing loss, the preponderance of the evidence of record is 
against his claim.


ORDER

Service connection for residuals of a neck or back injury is 
denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

